622 F.2d 465
UNITED STATES of America, Plaintiff-Appellant,v.Rudolph Marquez TORRES, Jose Luis Buenrostro, RichardStevens Montes, and Ernesto Lopez Salsedo,Defendants-Appellees.
No. 79-1760.
United States Court of Appeals, Ninth Circuit.
June 27, 1980.

Appeal from the United States District Court for the Eastern District of California, Lawrence K. Karlton, Judge.
Julian G. Macias, Asst. U. S. Atty., Sacramento, Cal., for plaintiff-appellant.
Robert M. Holley, Asst. Federal Defender, Sacramento, Cal.  (on brief), Steven Bauer, Jerome Stanley, Sacramento, Cal., for defendants-appellees.
Before ANDERSON, FERGUSON and NELSON, Circuit Judges.
PER CURIAM:


1
The order of the district court set forth in United States v. Salsedo, 477 F. Supp. 1235 (E.D.Cal.1979), is vacated and the proceedings are remanded to the district court for proceedings in accordance herewith.


2
After the filing of the district court opinion, the government delivered to the defendants the notes requested at the suppression hearing.  The only items which the government has withheld are the surveillance logs.


3
At oral argument, the government stated:  (1) it would deliver the surveillance logs to the district court for in camera inspection; and (2) in the event that the district court determined that the surveillance logs were relevant to the subject matter of the government agent's testimony, the logs would be released to the defendants.


4
The district court shall exercise sound judicial discretion in determining whether portions of the surveillance logs should be excised before release to the defendants.


5
The order of suppression is vacated and the proceedings remanded to the district court.